DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 4/27/2021, wherein claims 1-20 are pending; claims 10-18 stand withdrawn and claims 1-9 and 19-20 are under consideration.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following claim rejections were discussed in the correspondence dated 01/27/2021 but are herein rewritten with modifications to address the claim amendment.
	It is noted of claim 1 that the recitation of the composite having an areal density of at least 120% greater than the areal density of the substrate does not say anything about the amount of coating applied to the substrate because, due to the use of the open language “comprising”, the composite may contain other components that contribute to the high density. Further, the composite may contain more than one substrate. For instance, a composite made of 3 uncoated substrates should have an areal density 3 times as much as the areal density of a single substrate.
Regarding claim 1, Wang et al. discloses a puncture-resistant composite comprising a stack of first textile layer and a second textile layer, wherein each of the contact surfaces of the layers is coated with a layer comprising a polymeric binder and particles having an average diameter of 20 microns or less (abstract). The coating on each textile layer is in an amount of 10 wt% or less of the layer. The composite may have a stack of more than two textile layers (see the figures and the description in 
	The numerical range in claim 2 is disclosed by Wang as explained (see also lines 1-10 in column 7). Regarding claim 3, the fact that Wang teaches a filler-to-binder weight ratio greater than 1:1 and as high as 8:1 (col. 7) would have made a person of ordinary skill in art to assume that the desirable concentration of the filler particles in the coating layer should be higher than the critical concentration so that the filler particles would come in contact with one another, and thereby form a barrier, when the composite is compressed or stabbed or punctured. Regarding claims 4 and 5, Wang 

	Claims 1-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0268733 A1 to Pritchard et al. in view of US 7,825,048 B2 to Wang et al.
Regarding claim 1, Pritchard discloses a stab-, impact- and ballistic-resistant multi-thread protective composite comprising a number of fabric layers (figure 3), wherein each fabric layer is coated with a composition comprising a polymeric binder and abrasive particles dispersed therein [0044]. The use of the abrasion particles is for improving stab resistance. Each composite typically comprises tens of fabric layers (see the examples). In other words, the areal density of the composite is greater than 120% of the areal density of a single uncoated layer. Examples of the abrasion particles are silicon carbide [0006] and the binder should not cause stiffness or brittleness [0034], and it includes thermoplastic material such as ethylene-acrylic acid copolymers and polyurethanes [0033-0044]. Pritchard fails to teach a diameter of the abrasion particles and their contents in the coating layer. On the other hand, Wang, discussed above and incorporated herein by reference, teaches that the average diameter of the abrasion particles should be about 20 microns or less (col. 4) and the filler-to-binder weight ratio should be at least 1:1 (col. 7) so as to have a good balance between flexibility and stab/ballistic resistance (col. 7 & 8). Therefore, it would have been obvious to a person 
The numerical range in claim 2 is disclosed by Wang as explained above. Regarding claim 3, the fact that Wang teaches a filler-to-binder weight ratio greater than 1:1 and as high as 8:1 (col. 7) would have made a person of ordinary skill in art to draw a conclusion that the desirable concentration of the filler particles in the coating layer should be higher than the critical concentration, such that the filler particles would come in contact with one another, and thereby form a barrier, when the composite is compressed or stabbed or punctured. The features of claims 4-6 and 8-9 are disclosed by Pritchard as mentioned (see also claims 14-15), and the features of claim 7 are taught by Wang. Pritchard discloses the articles of claims 19 and 20 in paragraph [0088].
Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive. Applicant alleges that. The arguments appear to be based on the false assumption that the claimed composite consists of one or more coated substrates wherein the areal density of the composite is at least 120% greater than that of the corresponding composite consisting of uncoated substrates. But the claimed composite is open to other components and can contain more than one substrate. Further, the areal density of the composite is compared not against the density of a comparative composite but .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762